 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   THE BANK OF NEW YORK MELLON,                        Case No. 2:16-cv-2802-KJD-GWF
     Successor Trustee to JPMorgan Chase Bank,
 8   National Association, as Trustee F/B/O Holders                        ORDER
     of Structured Asset Mortgage Investments II
 9   Inc., Bear Stearns ALT-A Trust 2005-10,
     Certificates, Series 2005-10,
10
                                            Plaintiff,
11
            v.
12
     POSHBABY, L.L.C. SERIES 6653
13   GOLDENCREEK WAY, a Nevada limited
     liability company, et al.,
14
                                         Defendants.
15
16          Presently before the Court is the Joint Motion to Dismiss Defendant Smoke Ranch
17   Maintenance District (“Smoke Ranch”) (#44) which was signed by Plaintiff and Defendant
18   Smoke Ranch. No response in opposition has been filed. Also before the Court is the Joint
19   Motion to Quiet Title to the Subject Property and for Dismissal with Prejudice of Defendant
20   POSHBABY, L.L.C. SERIES 6653 GOLDENCREEK WAY, a Nevada limited liability
21   company (“POSHBABY”) (#45). This motion was signed by Plaintiff and Defendant
22   POSHBABY. No response in opposition has been filed.
23          Having read and considered the motions, and good cause being found, the motions are
24   granted.
25          Accordingly, IT IS HEREBY ORDERED that Title to the property commonly known as
26   6653 Goldencreek Way, Las Vegas, Nevada 89108 (Assessor’s Parcel No. 138-14-410-062) is
27   quieted in the name of Poshbaby LLC Series 6653 Goldencreek Way;
28
 1          IT IS FURTHER ORDERED that the action against POSHBABY is dismissed with
 2   prejudice;
 3          IT IS FURTHER ORDERED that the action against Defendant Smoke Ranch is
 4   dismissed without prejudice, each party to bear its own costs and fees.
 5          IT IS FURTHER ORDERED that all other relief requested in the joint motions is
 6   GRANTED;
 7          IT IS FINALLY ORDERED that the Clerk of the Court close this case.
 8          DATED this 18th day of July 2019.
 9
                                                                 ______________________________
10
                                                                 The Honorable Kent J. Dawson
11                                                                United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
